Citation Nr: 0119709	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-02 352	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Eligibility to Dependents' Educational Assistance (DEA) 
under chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by: AMVETS



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1964 to May 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision by the Department of 
Veterans Affairs (VA) Reno, Nevada Regional Office (RO).

In the rating decision dated in February 1999 and the 
subsequent statement of the case (SOC) dated in April 1999, 
the RO addressed the matter of accrued benefits.  In view of 
the fact that there was no disability claim pending at the 
time of the veteran's death, neither directly or on the basis 
of new and material evidence for a previously denied claim, 
and the appellant has not so contended, the Board notes that 
the issue of entitlement to accrued benefits is not before it 
at this time.  See 38 C.F.R. § 3.100 (2000).  



FINDINGS OF FACT

1.  The death certificate indicates that the veteran died of 
right lung collapse due to metastatic squamous cell carcinoma 
of the tonsils.  

2.  At the time of the veteran's death in July 1998 service 
connection was not in effect for any disabilities.  

3.  The credible and probative evidence of record 
demonstrates that the veteran's squamous cell carcinoma was 
primary of the tonsils, that it was not related to his period 
of service and not based on exposure to herbicides during his 
tour of duty in Vietnam.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  

3.  The requirements for entitlement to basic eligibility for 
DEA are not met.  38 U.S.C.A. §§ 3501, 3510 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.807 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service records reveal that he had service in 
Vietnam.  The separation medical examination is pertinently 
unremarkable.  

In October 1995, the veteran underwent surgery for an oral 
cavity cyst that was later diagnosed as squamous cell 
carcinoma.  In December 1995, the veteran underwent a 
composite resection of the left neck related to a diagnosis 
of squamous cell carcinoma originating in the left tonsil 
with metastases.  Tonsillar tissue was examined and served as 
the basis for the diagnosis of a tonsil primary cancer.

In November 1995, the veteran filed his initial claim for VA 
compensation.  He sought service connection for cancer of the 
larynx, trachea, and neck due to exposure to Agent Orange.  A 
private doctor's letter dated in March 1996 for the purposes 
of Social Security benefits reveals the veteran's history of 
squamous cell carcinoma emanating from the left tonsil.  He 
also mentioned heart problems and stroke in 1994.  Earlier 
records show he was treated for back complaints in the 
1980's.  Other medical records indicate a history of a neck 
mass in 1995 and unremarkable hospitalizations in 1993 and 
1994.

VA general examination dated in August 1996 revealed the 
veteran's service in the Navy and operations in areas that 
had been sprayed with Agent Orange.  Also noted is that the 
veteran was a heavy drinker and smoker for about 30 years.  
Also revealed is the veteran's past medical history that 
included a lump in his left neck that was ultimately 
diagnosed as squamous cell carcinoma.  The primary source was 
the left tonsillar region.  Subsequent to his surgery, the 
examiner noted no further recurrent disease.  

An Agent Orange registry evaluation received in September 
1996 disclosed extensive surgery for cancer of the tonsils.  
Noted is the veteran's service in Vietnam as a Seabee 
operating heavy equipment.  Also noted is that the veteran 
did not come into direct contact with defoliants, but worked 
in areas that had been sprayed.  

VA terminal hospital records dated in July 1998 reveal a 
diagnosis of terminal metastatic squamous cell cancer of the 
tonsils that affected the thoracic and cervical spine, status 
post radical neck dissection.  Noted in the records is a 
history of cancer for ten years.

The death certificate indicates that the veteran died on July 
[redacted], 1998 from right lung collapse due to, or as a consequence 
of, metastatic squamous cell carcinoma of tonsils.  The 
interval between onset and death was stated as "years".  No 
other significant conditions were reported.

During the appellant's hearing in March 2000, she stated that 
her father had suffered from many types of cancers at the 
time of his death, and although the sort of cancer from which 
he died was not a presumptive disability related to Agent 
Orange exposure, other cancers that do fall under the 
regulations also contributed to his death.  Transcript (T.) 
at. 1.  The appellant testified that the doctors had told her 
and her father that he had multiple myelomas and that they 
were due to exposure to Agent Orange.  (T.) at 2.  The 
appellant's representative also stated that while the death 
certificate indicates death due to tonsil carcinoma, it was 
believed that the veteran did not have his tonsils at that 
time.  (T.) at 3.  


II. Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For certain chronic disorders, such as malignant tumors, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2000), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  Amendment of section 3.309(e) effective 
July 9, 2001 establishes a presumption of service connection 
for Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes) based on herbicide exposure.  66 
Fed. Reg. 23166-23169 (May 8, 2001).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In 64 Federal Register 59232-59243 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  

The surviving spouse, child(ren), or parents of a veteran who 
had a service-connected disability that was the principal or 
contributory cause of his death, which occurred after 
December 31, 1956, may be eligible for VA death benefits.  
See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  To 
establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death must 
be causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Dependency and indemnity compensation shall be paid to the 
family of any veteran who dies after December 31, 1956 from a 
service-connected or compensable disability.  38 U.S.C.A. 
§ 1310.  

In Marso v. West, 13 Vet. App. 260, 267 (1999), the Court of 
Appeals for Veterans Claims held that a survivor of a 
deceased veteran is eligible for DIC under section 1318(b)(1) 
if: (1) the veteran was in actual receipt of a 100% 
disability rating for the statutory period of time; (2) the 
veteran would have been in receipt of a 100% disability 
rating for such period of time but for CUE in a final rating 
or Board decision; or (3) if under the specific and limited 
exceptions under Carpenter and Wingo the veteran was 
"hypothetically" entitled to a 100% disability rating for the 
required period of time:

(i) Carpenter v. West, 11 Vet. App. 140 (1998): hypothetical 
entitlement claims are available for claims filed prior to 
the promulgation of 38 C.F.R. § 20.1106 in March 1992 for 
cases where a final decision was made on the matter in 
question during the veteran's lifetime.

(ii) Wingo v. West, 11 Vet. App. 307 (1998): hypothetical 
entitlement claims are available when the veteran never filed 
a claim for VA benefits during his or her lifetime.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In the instant case, the 
Board believes that there is ample medical and other evidence 
of record to adjudicate this claim.  The Board also believes 
there is no indication of additional records that have not 
been obtained and which would be pertinent to the present 
claims.  VA asked the veteran for evidence in 1996 and 
requested medical records.  At the hearing there was a 
discussion of additional evidence but no records were 
received.  This was discussed in the October 2000 
supplemental statement of the case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


III. Analysis

1. Entitlement to service connection for cause of the 
veteran's death 

At the outset, the Board notes that it has considered whether 
presumptive service connection is warranted under the 
provisions of 38 C.F.R. § 3.309(e).  While there is no 
question that the veteran served in Vietnam, those disorders 
granted presumptive service connection under 38 C.F.R. § 
3.309(e) for Agent Orange exposure are specified with 
precision, and the disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
squamous cell carcinoma of the tonsils.  The Board notes that 
relevant clinical records are clear that the veteran's cancer 
emanated from the tonsils and not from another source, in 
spite of the appellant's contentions otherwise.  

As noted above, the Secretary of Veterans Affairs 
specifically determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 64 Fed. 
Reg. 59232- 59243 (November 2, 1999).  In making that 
determination, the Secretary considered numerous studies and 
other scientific evidence, and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).  Thus, on a presumptive basis 
under the pertinent regulations for exposure to Agent Orange, 
service connection for cause of the veteran's death is not 
warranted.  The sort of cancer from which the veteran died is 
not included as a presumptive disability such that service 
connection may be granted.  

The Board also observes that there is no evidence that the 
veteran's fatal tonsil carcinoma was manifested within the 
one year presumptive period found in 38 C.F.R. § 3.309(a), 
and the appellant does not appear to so contend.  The first 
indication of cancer of the tonsils appears in 1995, nearly 
30 years after the veteran served on active duty.  Thus, the 
lack of clinical data to support a diagnosis of the form of 
cancer included in § 3.309(a) in the intervening period 
necessarily means that service connection on this basis is 
also denied.  Thus, the presumptive provisions found in 38 
C.F.R. §§ 3.307 and 3.309 are not for application in this 
case.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (1994).  Accordingly, the Board 
will proceed to evaluate the appellant's claim under the 
regulations governing direct service connection.  38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303.

The veteran's certificate of death lists right lung collapse 
due to metastatic squamous cell carcinoma as the immediate 
cause of the veteran's death.  The Board must therefore 
address the question of whether the veteran's tonsil 
carcinoma was as a result of his service.  

While it is true that the veteran served in Vietnam and by 
his accounts was sprayed with Agent Orange, there are no 
clinical data of record to link post-service squamous cell 
carcinoma of the tonsils to his period of service.  In other 
words, there are no objective medical findings that suggest 
or tend to suggest that the development of the veteran's 
cancer was due to his service.  As noted above, there are no 
relevant notations, complaints, or clinical findings 
otherwise in the veteran's service medical records.  
Moreover, there are no subsequent medical opinions, VA or 
private, that would point to a link between the veteran's 
cancer of the tonsils and his period of service.  

In fact, while it appears that during his service in Vietnam, 
the veteran did enter areas that had been previously sprayed 
with herbicides, there are no indications whatsoever that he 
himself was exposed to Agent Orange or other herbicides.  
Further, as noted above, there are no clinical data to rebut 
this otherwise.  Therefore, the Board concludes that the 
veteran's cancer of the tonsils was not as a result of his 
period of active service; thus, on a direct causation basis 
as well, service connection for cause of the veteran's death 
is denied.  

As indicated herein, the appellant contends that her father's 
death was due to a variety of cancers.  In fact, she stated 
during her personal hearing that the diagnosis on the death 
certificate was incorrect in that her father did not have his 
tonsils at the time of death.  Moreover, the appellant 
asserts that doctors told her that her father's multiple 
myelomas were due to exposure to Agent Orange.  In this 
regard, the Board would point out that a lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion which requires specialized medical 
knowledge.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this case, neither the appellant nor her representative 
has offered any competent medical evidence in support of the 
claims; neither the appellant's statements nor the 
representative's arguments constitute competent medical 
evidence because there is no indication that they have the 
medical training, expertise, or diagnostic ability to 
competently link the veteran's symptomatology and diagnoses 
to his period of service.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  Therefore, the appellant's arguments to the 
effect that her doctors told her of a relationship between 
her father's cancers and exposure to Agent Orange, without 
anything more to enhance or support such statements, is not 
competent evidence in support of her claims.  Further, there 
is no pertinent diagnosis other than the carcinoma of the 
tonsils.  Multiple myeloma is not reported in any other 
records and the death certificate lists only the carcinoma of 
the tonsils. 

Therefore, the Board concludes that the weight of competent 
and probative evidence of record establishes that the 
veteran's squamous cell tonsil carcinoma was not incurred as 
a result of exposure to Agent Orange or herbicides otherwise.  
See 38 C.F.R. § 3.303(d).  There are no medical data to 
support the claim that the fatal cancer had its inception in 
service.  See supra 38 C.F.R. § 3.312(b).  Accordingly, the 
Board finds that a grant of service connection for the cause 
of the veteran's death on any basis is denied.

In order for a claim to be granted, there must in general be 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) an 
approximate balance of probative evidence establishing a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995); as applicable to claims of service 
connection for residuals of herbicide (AO) exposure see, 
e.g., Darby v. Brown, 10 Vet. App. 243 (1997); Brock v. 
Brown, 10 Vet. App. 155 (1997).  

In summary, the evidence did not include any medical opinion 
suggesting a nexus between the veteran's cancer and AO 
exposure as service-connected.  The RO in essence reviewed 
the claim on the merits.  The Board recognizes that the claim 
for cause of death may be considered on a basis other than AO 
exposure. See for example Schroeder v. West, 212 F.3d 1265 
(Fed. Cir. 2000);  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000) and Molloy v. Brown, 9 Vet. App. 513 (1996).  However, 
as noted in the development of this case, and amplified in 
the appellant's written argument and hearing testimony, the 
claim is based solely on a link to AO exposure during Vietnam 
service with the subsequent development of a primary 
tonsillar cancer.  

The Board points out that if eligibility for a disability 
payment from the Agent Orange Veteran Payment Program was 
established it does not automatically establish entitlement 
to VA compensation.  Brock, 10 Vet. App. at 160-62.  

Further, presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure, if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure.  VAOPGCPREC 18-97.  Here 
the veteran had a metastatic disease of tonsillar primary, 
and the appellant's attempt to establish service connection 
based on metastasis cannot be favorably considered.  

The Board observes that a tonsillar cancer has not been 
recognized as positively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  The veteran did have service in 
Vietnam during the Vietnam era, but he has not shown a 
disability to which the liberal rules for presumptive service 
connection apply.  Therefore he is not entitled to any 
presumption of having been exposed to AO.  See, McCartt v. 
West, 12 Vet. App. 164 (1999).  The record does not allow for 
the application of 38 C.F.R. § 3.313.

And, as the Secretary has not recognized the veteran's fatal 
cancer as having a positive association with AO exposure, the 
claim must fail in the absence of competent evidence 
supporting a positive relationship. McCartt, supra; 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e); see also 64 Fed. Reg. 59232-243 
(November 2, 1999), 61 Fed. Reg. 41442-449 (August 8, 1996), 
59 Fed. Reg. 341-46 (January 4, 1994).  The record shows that 
the RO did advise the appellant VA did not recognize the 
renal cancer as being associated with AO exposure.  

Implicit in the RO decision is a consideration of the January 
1994, and subsequent notices that offer no change helpful to 
this claim.  The RO was undoubtedly aware of this 
information, which had been published in the Federal Register 
as required under 38 C.F.R. § 1.17.  

2. DIC 

A VA claimant may receive section 1318 DIC benefits in the 
same manner as if the death were service-connected, if not 
based on misconduct, under any one of the three following 
theories: 1) If the veteran was in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years preceding death; 2) if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions; or 3) if, on  
consideration of the evidence in the veteran's claims file or  
VA custody prior to the veteran's death and the law then or  
subsequently made retroactively applicable, the veteran  
hypothetically would have been entitled to receive a total  
disability rating for a period or periods of time, when added  
to any period during which the veteran actually held such a  
rating, that would provide such a rating for at least the 10  
years immediately preceding the veteran's death.  38 U.S.C.A.  
§ 1318 (West 1991); 38 C.F.R. § 3.22 (2000); see also Cole v. 
West, 13 Vet. App. 268 (1999); Marso v. West, 13 Vet.  App. 
260 (1999).  

Consideration of CUE requires that the appellant first 
specifically raise the issue.  See Ruiz v. Gober, 10 Vet.  
App. 352, 357 (1997).  The Court emphasized this point again 
in Cole, supra.

Also, with respect to hypothetical entitlement to DIC 
benefits, the Court held that a claimant must set forth how, 
based on evidence in the claims file or under the VA's 
control at the time of the veteran's death and law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding his 
death.  See Cole, supra.

In this case, there was no period during which the veteran 
was rated as totally disabled.  Thus, the appellant is not 
entitled to DIC benefits under section 1318.  Even under the 
Court's "hypothetically entitled to receive" theory, 
entitlement to DIC benefits under section 1318 would not be 
warranted as there is absolutely no evidence of record to 
show that, even had the veteran brought a claim more than 10 
years prior to his death, he would have been entitled to 
receive a total disability rating for the 10 years 
immediately preceding his death, thus entitling his survivor 
to DIC benefits under section 1318.  Furthermore, the 
appellant has submitted no argument to this effect.  See 
Cole, supra (holding that, as to a section 1318  
"hypothetically entitled to receive" theory, a claimant must 
set forth how, based on the evidence in the veteran's  claims 
file, or under VA's control, at the time of the veteran's 
death and the law then applicable, the veteran  would have 
been entitled to a total disability rating for the  10 years 
immediately preceding his death); see also Marso, supra.  
Similarly, the appellant has not raised any argument based on 
CUE.  As such, the Board need not address that  matter.  
Ruiz, supra; Cole, supra. 

3. DEA

The appellant is also seeking entitlement to basic 
eligibility for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code.  With 
limitations, the term "eligible person" for educational 
assistance under Chapter 35 means a child, surviving spouse, 
or spouse of a veteran who was discharged under other than 
dishonorable conditions, and who: Died of a service-connected 
disability, has a total disability permanent in nature 
resulting from a service- connected disability, or who died 
while a disability so evaluated was in existence.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(b) (2000).

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is not 
favorable, and no other basis for eligibility is shown from 
the record, the claim for educational assistance must be 
regarded as legally insufficient since the requisite elements 
for eligibility to qualify for this benefit are not met.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for cause of the veteran's death is 
denied.

Eligibility for DIC is denied.

Eligibility for DEA is denied.  



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals



 

